UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6249



WILLIAM STEVEN HURLEY,

                                            Plaintiff - Appellant,

          versus


DON COX; JAMES BROWN, Major; DAVID L. MURPHY,
Captain; WENDALL HARGRAVE, Lieutenant; SER-
GEANT ALLEN; SERGEANT DUNCAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
Chief District Judge. (CA-98-82)


Submitted:   June 17, 1999                 Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


William Steven Hurley, Appellant Pro Se.  Sharon Coull Wilson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Curtis Oscar Massey, II, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Steven Hurley appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no re-

versible error.   Because Hurley is no longer incarcerated, we dis-

miss as moot his appeal of the court’s denial of injunctive relief.

See Williams v. Griffin, 952 F.2d 820 (4th Cir. 1991).        As to

Hurley’s claims for damages, we affirm on the reasoning of the

district court.    Hurley v. Cox, No. CA-98-82 (M.D.N.C. Feb. 10,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                DISMISSED IN PART; AFFIRMED IN PART




     *
       Although the district court’s order is marked as “filed” on
February 9, 1999, the district court’s records show that it was
entered on the docket sheet on February 10, 1999. It is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).


                                  2